66 So. 3d 1035 (2011)
Franklin Armando CANALES-ORDONEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-2101.
District Court of Appeal of Florida, Fifth District.
August 2, 2011.
James S. Purdy, Public Defender, and Noel A. Pelella, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Rebecca Roark Wall, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See State v. Pate, 656 So. 2d 1323 (Fla. 5th DCA 1995).
ORFINGER, C.J., GRIFFIN and COHEN, JJ., concur.